DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the preliminary amendment filed 5/1/2020.
This application is in condition for allowance except for the following formal matters: 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art it pertains. Currently, the abstract describes a strain gauge and respective components it includes, however it does not describe what is the improvement to the art by the respective components or by the strain gauge as a whole.  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Strain gauge with improved design to reduce pinholes and damage.

Allowable Subject Matter
Claims 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Kieffer et al US20160334289 (hereinafter “Kieffer”) discloses a metal resistance strain gage with a high gage factor is provided. The electrical resistance strain gage includes a strain sensitive metallic element and has a chemical composition on a weight basis of approximately 63% to 84% Ni and approximately 16% to 37% Fe and a gage factor greater than 5. (Fig 1-3, Paragraph 0013-0020)
However, Kieffer fails to disclose a temperature coefficient of resistance of the strain gauge is in a range of from -1000 ppm/ c to +1000 ppm/C, wherein the substrate includes a filler, wherein surface unevenness on the one surface of the substrate is 15 nm or less, and wherein the resistor has a film thickness of 0.05 pm or more or the functional layer protects the resistor from 
Takeuchi et al US20040140868 (hereinafter “Takeuchi”) discloses a piezoelectric thin-film resonator includes a supporting substrate. A piezoelectric thin-film is formed on the supporting substrate. A lower electrode and an upper electrode are formed with the piezoelectric thin-film therebetween. The stiffness of at least one of the lower and upper electrodes is higher than that of the piezoelectric thin-film. (Fig 1-10, Paragraph 0049-0102)
However, Takeuchi fails to disclose a temperature coefficient of resistance of the strain gauge is in a range of from -1000 ppm/ c to +1000 ppm/C, wherein the substrate includes a filler, wherein surface unevenness on the one surface of the substrate is 15 nm or less, and wherein the resistor has a film thickness of 0.05 pm or more or the functional layer protects the resistor from oxidation; suppresses movement of oxygen and moisture present in the substrate into the resistor; and/or improves adhesion between the substrate and the resistor as recited in claim 10 and 18.
Prior arts such as Kieffer and Takeuchi made available do not teach, or fairly suggest, a temperature coefficient of resistance of the strain gauge is in a range of from -1000 ppm/ c to +1000 ppm/C, wherein the substrate includes a filler, wherein surface unevenness on the one surface of the substrate is 15 nm or less, and wherein the resistor has a film thickness of 0.05 pm or more or the functional layer protects the resistor from oxidation; suppresses movement of oxygen and moisture present in the substrate into the resistor; and/or improves adhesion between the substrate and the resistor as recited in claim 10 and 18.

Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855